Citation Nr: 0012043	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV) infection.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a personality 
disorder.

4.  Entitlement to service connection for an unspecified 
blood disorder.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from February 1981 to January 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence that HIV infection was 
diagnosed during active service or is otherwise related to 
any incident or event of active service.  

2.  The veteran has not submitted or identified competent 
evidence of a diagnosis of PTSD.  

3.  A personality disorder is not a disease or injury under 
applicable legislation.  

4.  The veteran has not submitted or identified competent 
evidence of a diagnosis of a blood disorder, or competent 
evidence that any currently diagnosed blood disorder is of 
service origin or is otherwise related to the active service.  

5.  The veteran has presented competent medical evidence that 
relates a current diagnosis of tinnitus to noise exposure 
during active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for HIV infection is not 
well grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).  

2.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a).  

3.  The claim for service connection for a personality 
disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a).  

4.  The claim for service connection for an unspecified blood 
disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a).  

5.  The claim for service connection for tinnitus is well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a).  

6.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

The December 1979 Army ROTC or Reserves examination report 
shows the veteran had poor hearing, but physical examination 
and diagnostic testing was otherwise normal.  In the report 
of medical history the veteran reported having had a history 
of gonorrhea in 1978.  The examiner noted that the veteran 
received treatment at that time and there had been no 
recurrences.  

The service medical records do not include treatment or 
diagnoses of HIV infection, PTSD, an unspecified blood 
disorder, or tinnitus.  The show the veteran was seen on 
several occasions for urethral discharge.  Examination and 
testing was performed and the assessment in March 1982 was 
gonorrhea.  The January 1983 medical examination report shows 
that serology and other diagnostic tests were within normal 
limits.  Psychiatric examination was normal and there was no 
diagnosis of HIV infection or tinnitus.  

The veteran filed his application for service connection for 
HIV infection in March 1997.  He referred to his service 
medical records as showing treatment for the disease and he 
did not list examination or treatment by any civilian 
physicians.  The veteran filed a statement in support of his 
claim that is dated in April 1996, but received at the RO in 
May 1997.  He alleged that he had become HIV positive during 
service and he acquired the disease from a noncommissioned 
officer.  He also contended that his hearing was severely 
damaged from exposure to loud noise while performing duties 
as a heavy equipment operator.  The veteran submitted copies 
of his service medical records.  The December 1979 Army ROTC 
or Reserves examination report was altered, insofar as, the 
psychiatric examination is checked abnormal and the words 
"personality disorder" are written next to this.  He also 
submitted a service department administrative record, which 
has also been altered when compared to the service department 
documents received directly from the National Personnel 
Records Center (NPRC) in January 1998.  The alteration 
states: "It is recommended that SM be discharged from active 
service from which [the veteran] suffers from a developing 
(sic) personality + blood disorder by which he did accumulate 
from active military service."  

The veteran also submitted copies of two HIV serology 
specimen report forms from the Illinois Department of Public 
Health.  These are dated in November 1994 and show that the 
test subject, who is a male age 35 years old, tested positive 
for antibodies to HIV-1 on both occasions.  

The veteran submitted a statement in support of his claim in 
July 1997.  He alleges that he was ordered by a male sergeant 
to go to the sergeant's room.  The veteran alleges that the 
sergeant undressed him and forced him to the floor and had 
anal intercourse with the veteran without the use of a 
condom.  The veteran alleges that the sergeant ejaculated in 
his anus.  He alleges that the sergeant used his rank a 
second time in order to engage in homosexual intercourse with 
the veteran.  He argues that the sergeant raped him.  The 
veteran stated that two days after this second encounter he 
received treatment at the base hospital for penile discharge.  
He stated that he had continued urinary burning and one day 
later he flew home for a four day holiday weekend in order to 
undergo a thorough check-up from his family physician.  The 
veteran stated that he included the report from his family 
physician.  He stated that after receiving the news of his 
condition from that physician, he suffered from shame, fear, 
depression and lack of motivation during the remainder of his 
military career.  He also stated that he developed a 
personality disorder due to the sexual trauma.  The veteran 
stated that he reported having developed a blood disorder, a 
personality disorder and left ear hearing loss to the 
physician who performed his separation examination, but that 
the physician stated "that's not necessary to fulfill (sic) 
in your records."  

The veteran submitted an unsigned, handwritten statement, 
which is purportedly from his treating physician (Dr. G).  It 
is a handwritten narrative on a blank sheet of paper and is 
dated on July 5, 1982 with the time listed as "10:55A.M."  
It includes a history from the veteran that he had been 
sexually traumatized by a male noncommissioned officer.  It 
states that the veteran asked him to run a test and his 
findings revealed a white colored liquid substance discovered 
to be sperm and semen from another male.  The letter states 
that the veteran was suffering in his early stages of that 
new sexually transmitted disease HIV.  

The veteran submitted medical records in August 1997.  These 
consist of audiologic examinations performed in 1988, 1990 
and 1994.  In a June 1988 statement the audiologist reported 
that the veteran had mild-to-moderate sensorineural hearing 
loss in both ears.  There was no diagnosis of tinnitus.  

The RO received the veteran's service department 
administrative records (201 File) from the NPRC in January 
1998.  They show the veteran was convicted by court martial 
in March 1982 for making a false statement under oath in 
December 1981.  These records show the veteran having been 
counseled and having received non-judicial punishment for 
multiple disciplinary infractions.  Ultimately, the veteran's 
commanding officer recommended that the veteran be discharged 
under the provisions of Chapter 13, AR 635-200.  Discharge 
was recommended because of the veteran's habits and traits of 
character manifested by repeated commissions of petty 
offenses.  

The evidence includes private medical records that are dated 
from 1983 to 1995.  An October 1983 statement from a 
physician shows the veteran had noise-induced bilateral 
sensorineural hearing loss at that time.  Although that 
physician did not refer to tinnitus in the statement, that 
physician diagnosed the veteran with tinnitus secondary to 
inservice noise exposure during an examination conducted 
three days earlier.  During subsequent examinations at that 
same facility in June 1988 and August 1992, the same 
physician again diagnosed intermittent and chronic tinnitus 
and indicated that it was secondary to exposure to loud noise 
during active service.  In a November 1992 statement, that 
physician noted the veteran's history of noise exposure 
during service and during his post-service employment at 
General Motors Corporation.  The physician diagnosed 
sensorineural hearing loss most likely due to noise exposure 
in the past.  The physician also noted constant tinnitus but 
did not relate this to active service.  These medical records 
also show examination and treatment for conditions not at 
issue on appeal.  During a June 1990 pre-employment physical 
examination, the veteran stated that his past medical history 
was unremarkable.  A complete blood profile, CBC and 
urinalysis were within normal limits.  Mental health 
treatment records dated in 1993 show the veteran was 
diagnosed with adjustment disorder with mixed emotional 
features, cannabis abuse and alcohol abuse.  That examiner 
advised the veteran to maintain total abstinence from alcohol 
and street drugs.  

VA treatment records dated from November 1987 to June 1989 
show examination and treatment for conditions not at issue on 
appeal.  

The evidence shows that the veteran was awarded Social 
Security Administration (SSA) benefits in a December 1992 
decision.  The Administrative Law Judge determined that the 
veteran was disabled by reason of his personality disorder 
and substance abuse disorder.  The RO obtained the medical 
evaluation reports upon which this decision was rendered.  In 
January 1992, a counselor recommended drug and alcohol 
rehabilitation.  A February 1992 psychological examination 
report shows the veteran's diagnoses were chronic and acute 
alcohol dependence, chronic and acute cannabis dependence, 
history of amphetamine abuse and borderline personality 
disorder with depression.  A March 1992 report completed by a 
psychiatrist concluded that the veteran had substance 
addiction disorders.  The psychiatrist concluded that there 
was no evidence of organic mental disorders, schizophrenic, 
paranoid or other psychotic disorders, affective disorders, 
or anxiety-related disorders.  The psychiatrist noted the 
psychologist's diagnosis of borderline personality disorder 
but indicated that there was no material to document that 
diagnosis.  An August 1992 audiological examination report 
includes a diagnosis of bilateral sensorineural hearing loss 
due to noise exposure.  The examiner noted constant tinnitus 
but did not relate this to active service.  

Included with the records received in July 1998 are copies of 
the veteran's service medical records.  These have been 
materially altered to reflect that the veteran tested 
positive for HIV during active service and that he developed 
a mental condition of personality disorder at that time.  

The evidence includes reports of physical and psychological 
examinations dated in April 1995.  These were performed for 
the purpose of continuing SSA disability benefits.  During 
the psychological examination, the veteran related that he 
had significantly cut back his use of alcohol in the prior 
several months after learning that he was HIV positive.  
Based on the history and examination, the psychologist 
concluded that the veteran was not a good candidate for 
managing his own funds due to his history of alcohol abuse.  
During the physical examination the veteran complained of 
dizziness, fatigue, syncope, mental illness, diarrhea and 
insomnia.  The veteran also complained of having contracted 
some blood disorder during active service.  Based on the 
history and examination, the physician's impressions were 
unspecified mental disorder, unspecified blood disorder and 
HIV positive by history.  The physician noted that the 
veteran's physical examination was entirely normal and there 
was no way to corroborate history insofar as the veteran 
claimed to have a mental disorder, some sort of blood 
disorder and being HIV positive.  

VA treatment records dated from September 1998 to May 1999 
show examination and evaluation for continued hearing 
problems.  The diagnoses show the veteran was having 
continued functional hearing impairment.  In February 1999, 
the veteran stated that he had had left ear tinnitus but 
indicated that it was not a problem at the time of that 
examination.  

At his personal hearing the veteran testified that he was 
twice sexually assaulted by a noncommissioned officer and 
this caused him to be HIV positive.  Transcript, pp. 2-3 
(Feb. 1998).  He testified that he first sought medical 
attention from his family physician during leave in 1982 on 
the July 4th holiday weekend, and at that time the physician 
told him he was infected with a new disease called HIV.  Tr., 
pp. 3-4, 7.  He testified that he tested positive for HIV 
infection after having undergone a blood test that was 
required for a cafeteria employment position.  Tr., p. 8.  
The veteran testified that the family physician who examined 
him in July 1982 passed away two months later and that he has 
been unable to locate any of this physician's medical 
treatment records.  Tr., p. 11.  He testified that the 
physician wrote the letter on the day that he examined the 
veteran on July 5, 1982, shortly after the second sexual 
assault in about June 1982.  Tr., pp. 11-12.  The veteran 
testified that this physician performed laboratory studies, 
which were sent off to another state or to whatever, to 
determine that the veteran was HIV positive.  Tr., p. 13.  
However, he then testified that the physician diagnosed him 
as HIV positive on the day of the physical examination.  Tr., 
p. 13.  At his second personal hearing the veteran testified 
that the family physician that examined him in July 1982 
diagnosed the veteran with PTSD and stated to him that this 
was due to his sexual trauma.  Transcript, pp. 2-3 (Feb. 
1999).  He testified that he also has a personality disorder 
and this is also related to the PTSD.  Tr., pp. 4-5.  The 
veteran testified that he has a blood disorder manifested by 
contamination, and that this disorder was also first 
diagnosed by the family physician that examined him in 
July 1982.   Tr., pp. 7-8.  He testified that he has ringing 
in his ears and this is due to noise exposure during active 
service while he performed his duties as a heavy equipment 
operator.  Tr., p. 9.  He testified that he developed 
tinnitus during service and he has had constant ringing in 
his ears since that time.  Tr., p. 10.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition which is proximately due 
to or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Certain diseases may be presumed to have been incurred during 
active military service if manifested to a degree of 10 
percent or more within the first year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  The Court determined that 
a claim for a right knee condition was not well grounded 
based upon a continuity of symptomatology analysis, when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  The Court stated that it clearly held 
in Savage that section 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  


Analysis


HIV Infection

The threshold question is whether the veteran has submitted a 
well-grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

Under the Court's analysis in Caluza, the post-service 
medical evidence establishes that the veteran has been 
diagnosed HIV positive.  The veteran submitted copies of two 
HIV serology specimen report forms from the Illinois 
Department of Public Health.  These are dated in November 
1994 and show that the test subject, who is a male age 35 
years old, tested positive for antibodies to HIV-1 on both 
occasions.  The report does not specifically identify the 
veteran as having been diagnosed HIV positive, but the 
reported age of the patient is consistent with the veteran's 
age.  

The veteran alleges that he was ordered by a male sergeant to 
go to the sergeant's room.  The veteran alleges that the 
sergeant undressed him and forced him to the floor and had 
anal intercourse with the veteran without the use of a 
condom.  He also alleges that the sergeant forced the veteran 
to engage in homosexual intercourse on a second occasion in 
late-June 1982.  He argues that the sergeant raped him and 
from this he the acquired HIV infection.  

The veteran's service department administrative records (201 
File), which were received from the NPRC in January 1998, do 
not document the alleged sexual assault.  They show the 
veteran was convicted by court martial in March 1982 for 
making a false statement under oath.  These records show the 
veteran having been counseled and having received non-
judicial punishment for multiple disciplinary infractions.  
Ultimately, the veteran's commanding officer recommended that 
the veteran be discharged under the provisions of Chapter 13, 
AR 635-200.  Discharge was recommended because the veteran's 
habits and traits of character were manifested by repeated 
commissions of petty offenses.  The veteran testified that 
he reported the assault to his commanding officer, but the 
case was thrown out or completely overlooked.  Tr., p. 6 
(Feb. 1999); Tr., pp. 3, 14 (Feb. 1998).  

Under the Court's analysis in Caluza, the Board will review 
the claim without regard to credibility or probative weight 
in determining whether the claim is well grounded.  Here, the 
veteran claims that he was sexually assaulted on two 
occasions during active service.  

Under the Court's analysis in Caluza, the final question is 
whether there is a nexus between the claimed in-service 
injury, i.e., the sexual assaults, and the development of the 
current disability, i.e., HIV infection.  The determinative 
issue is medical in nature and requires competent medical 
evidence.  The statements and testimony from the veteran do 
not constitute competent evidence to well ground the claim 
because he is not qualified to render an opinion as to 
causation between the claimed injury and the post-service 
diagnosis of HIV.  Grottveit, 5 Vet. App. at 93 (Court held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The service medical records do not include treatment or 
diagnoses of HIV infection.  The show the veteran was seen on 
several occasions for urethral discharge.  Examination and 
testing was performed and the assessment in March 1982 was 
gonorrhea.  The January 1983 medical examination report shows 
that serology and other diagnostic tests were within normal 
limits.  There was no diagnosis of HIV infection.  

The veteran filed his application for service connection for 
HIV infection in March 1997.  Along with his May 1997 
statement alleging that he had become HIV positive during 
service he veteran submitted copies of his service medical 
records.  The December 1979 Army ROTC or Reserves examination 
report was altered, insofar as, the psychiatric examination 
is checked abnormal and the words "personality disorder" 
are written next to this.  He also submitted a service 
department administrative record, which has also been altered 
when compared to the service department documents received 
directly from the NPRC in January 1998.  The alteration 
states: "It is recommended that SM be discharged from active 
service from which [the veteran] suffers from a developing 
(sic) personality + blood disorder by which he did accumulate 
from active military service."  Included with the records 
received in July 1998 are copies of the veteran's service 
medical records.  It is obvious of the face of these records, 
when compared to the original service medical records, that 
they have been materially altered to reflect that the veteran 
tested positive for HIV during active service.  The 
handwritten additions contradict the clinical findings 
reported in the service medical records obtained directly 
from the NPRC.  For example, the January 1983 medical 
examination report shows that serology and other diagnostic 
tests were within normal limits.  There was no diagnosis of 
HIV infection.  The notations contained in these records that 
indicate the veteran tested HIV positive during service 
constitute no more than the veteran's own unsubstantiated 
medical conclusion that he was HIV positive at that time.  
These altered copies do not constitute competent medical 
evidence that would well ground the claim.  

The veteran submitted an unsigned, handwritten statement, 
which is purportedly from his treating physician (Dr. G).  It 
is a handwritten narrative on a blank sheet of paper and is 
dated on July 5, 1982 with the time listed as "10:55A.M.," 
and a notation that the veteran arrived at the physician's 
office at or around "9:45A.M."  It includes a history from 
the veteran that he had been sexually traumatized by a male 
noncommissioned officer.  It states that the veteran asked 
him to run a test and his findings revealed a white colored 
liquid substance discovered to be sperm and semen from 
another male.  The letter concludes that the veteran was 
suffering in his early stages of that new sexually 
transmitted disease HIV.  

The Board notes that the veteran testified that this 
physician who examined him in July 1982 passed away two 
months later and that he has been unable to locate any of 
this physician's medical treatment records.  Tr., p. 11 (Feb. 
1998).  He testified that the physician wrote the letter on 
the day that he examined the veteran on July 5, 1982, shortly 
after the second sexual assault in about June 1982.  Tr., 
pp. 11-12.  The veteran testified that this physician 
performed laboratory studies, which were sent off to another 
state or to whatever, to determine that the veteran was HIV 
positive.  Tr., p. 13.  However, he then testified that the 
physician diagnosed him as HIV positive on the day of the 
physical examination.  Tr., p. 13.  

The Board finds that this statement does not constitute the 
requisite nexus opinion to well ground this claim.  
Initially, the Board finds that the statement does not 
contain the degree of medical certainty that is necessary for 
a medical opinion, sufficient to establish a plausible 
medical nexus.  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the Court, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous court findings regarding 
syntax necessary to establish medical nexus).  The Court has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the Court recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative" and, therefore, an insufficient basis 
upon which to well ground a claim.  Id.  The purported 
medical statement submitted by the veteran provides physical 
findings that the veteran had anal trauma at the time of the 
examination.  It states that the physician performed "some 
test" on the veteran, but it does not state what test was 
performed or the results of that test, which had to have been 
obtained approximately one hour after the veteran arrived for 
the examination.  Again, it should be borne in mind that the 
veteran testified that this physician performed laboratory 
studies, which were sent off to another state or to whatever, 
to determine that the veteran was HIV positive.  Tr., p. 13.  
However, he then testified that the physician diagnosed him 
as HIV positive on the day of the physical examination.  Tr., 
p. 13.  The statement provides absolutely no clinical data or 
other rationale to support the conclusion that the veteran 
was suffering in his early stages of that new sexually 
transmitted disease HIV.  The statement is not accompanied by 
any other evidence of record to give it substance.  In fact, 
during a June 1990 pre-employment physical examination, a 
complete blood profile, CBC and urinalysis were within normal 
limits.  Moreover, during an April 1995 psychological 
examination, the veteran related that he had significantly 
cut back his use of alcohol in the prior several months after 
learning that he was HIV positive.  The bare conclusion in 
the purported medical statement sits by itself, unsupported 
and unexplained, the Board considers it to be purely 
speculative in nature, and not sufficient to satisfy the 
medical nexus requirement for a well-grounded claim.  Bloom, 
12 Vet. App. at 187; see Dixon v. Derwinski, 3 Vet. App. 261 
(1992); see also Tirpak v. Derwinski, 2 Vet. App. at 611.  
The statement is also predicated, in part, on the veteran's 
history that he had been sexually assaulted on two occasions 
during service.  The Court has held that the mere 
transcription of statements of medical history from a 
claimant by a medical provider can not turn those statements 
into medical findings.  LeShore v. Brown, 8 Vet. App. 406 
(1995); see also, Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(stating medical evidence is inadequate where a medical 
opinion is a general conclusion based on history furnished by 
the appellant and on unsupported clinical evidence).  

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997).  In this case, the veteran testified that the 
family physician who examined him in July 1982 passed away 
two months later and that he has been unable to locate any of 
this physician's medical treatment records.  Tr., p. 11 (Feb. 
1998).  

The Board finds that the veteran has not presented or 
identified competent evidence that HIV infection was 
diagnosed during active service or is otherwise related to 
any incident or event of active service.  Consequently, the 
Board concludes that the claim for service connection for 
PTSD is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a).


PTSD

The veteran alleges that he developed PTSD after having twice 
been forcibly raped by his sergeant.  The veteran testified 
that the family physician that examined him in July 1982 
diagnosed the veteran with PTSD and stated to him that this 
was due to his sexual trauma.  Tr., pp. 2-3 (Feb. 1999).  

The service medical records do not include treatment or 
diagnosis of PTSD.  Psychiatric examination was normal during 
the January 1983 medical separation examination.  Although 
the service medical and administrative records submitted by 
the veteran have been materially altered when compared to the 
records received directly from the NPRC, these records do not 
include a diagnosis of PTSD.  

There is no diagnosis of any psychiatric disorder during the 
veteran's initial post-service year.  38 C.F.R. §§ 3.307, 
3.309.

The veteran has not submitted or identified available medical 
evidence showing that he has a current diagnosis of PTSD.  
Mental health treatment records dated in 1993 show the 
veteran was diagnosed with adjustment disorder with mixed 
emotional features, cannabis abuse and alcohol abuse.  That 
examiner advised the veteran to maintain total abstinence 
from alcohol and street drugs.  The medical reports obtained 
from the SSA show that the veteran is disabled by reason of 
his personality disorder and substance abuse disorder.  In 
January 1992, a counselor recommended drug and alcohol 
rehabilitation.  A February 1992 psychological examination 
report shows the veteran's diagnoses were chronic and acute 
alcohol dependence, chronic and acute cannabis dependence, 
history of amphetamine abuse and borderline personality 
disorder with depression.  A March 1992 report completed by a 
psychiatrist concluded that the veteran had substance 
addiction disorders.  In fact, that psychiatrist concluded 
that there was no evidence of organic mental disorders, 
schizophrenic, paranoid or other psychotic disorders, 
affective disorders, or anxiety-related disorders.  

The Court has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
veteran has not submitted or identified available medical 
evidence showing that he has a current diagnosis of PTSD.  
While he testified that his family physician diagnosed PTSD 
in July 1982, there is no diagnosis of PTSD in the letter 
that is alleged to have been completed by that physician.

Since the determinative issue involves a medical question, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Heuer v. Brown, 7 Vet. 
App. at 384; Grottveit v. Brown, 5 Vet. App. at 93.  

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997).  In this case, the veteran testified that the 
family physician who examined him in July 1982 passed away 
two months later and that he has been unable to locate any of 
this physician's medical treatment records.  Tr., p. 11 (Feb. 
1998).  

For these reasons, the Board finds that the claim for service 
connection for PTSD is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a).  


Personality Disorder

The veteran seeks service connection for a personality 
disorder.  He contends that he developed a personality 
disorder after his sergeant forced him to engage in 
homosexual intercourse.  

The service medical and administrative records obtained 
directly from the NPRC do not show a diagnosis of personality 
disorder.  The veteran submitted copies of his service 
medical and administrative records.  The December 1979 Army 
ROTC or Reserves examination report was altered, insofar as, 
the psychiatric examination is checked abnormal and the words 
"personality disorder" are written next to this.  He also 
submitted a service department administrative record, which 
has also been altered when compared to the service department 
documents received directly from the NPRC in January 1998.  
The alteration states: "It is recommended that SM be 
discharged from active service from which [the veteran] 
suffers from a developing (sic) personality + blood disorder 
by which he did accumulate from active military service."  
Included with records received from the veteran in July 1998 
are copies of the his service medical records.  These have 
been materially altered to reflect that the veteran developed 
a mental condition of personality disorder at that time.  

The post-service medical evidence establishes a post-service 
diagnosis of a personality disorder.  Mental health treatment 
records dated in 1993 show the veteran was diagnosed with 
adjustment disorder with mixed emotional features.  The 
February 1992 psychological examination report shows that the 
diagnoses included borderline personality disorder.  Although 
the psychiatrist who performed the March 1992 examination 
concluded that there was no material to document the 
diagnosis of borderline personality disorder, the Board finds 
that the other medical evidence establishes a diagnosis of a 
personality disorder.  

However, a personality disorder is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  The Court has held that personality disorders 
are developmental in nature, and, therefore, not entitled to 
service connection.  The Court held that the regulatory 
authority provides that personality disorders will not be 
considered as disabilities under terms of the schedule.  
Therefore, as a matter of law there is no compensable rating 
disability.  Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

Where, as in this case, the law, rather than the facts, is 
controlling, the claim must be denied as lacking legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


An Unspecified Blood Disorder

The veteran argues that he developed a blood disorder as a 
result of the alleged inservice sexual assault. 

The service medical records do not include treatment or 
diagnosis of a blood disorder.  The January 1983 medical 
separation examination report shows that serology and other 
diagnostic tests were within normal limits.  The Board again 
notes that the veteran submitted copies of his service 
medical records, which are clearly altered.  The veteran 
submitted a service department administrative record, which 
is altered when compared to the service department documents 
received directly from the NPRC in January 1998.  The 
alteration states: "It is recommended that SM be discharged 
from active service from which [the veteran] suffers from a 
developing (sic) personality + blood disorder by which he did 
accumulate from active military service."  

The HIV serology specimen report forms from the Illinois 
Department of Public Health, which are dated in November 
1994, show that the test subject, who is a male age 35 years 
old, tested positive for antibodies to HIV-1 on both 
occasions.  These reports do not show any other blood 
disorder.  

The remaining post-service medical evidence does not show 
another blood disorder or a current disability manifested by 
a blood disorder.  In fact, during a June 1990 pre-employment 
physical examination, a complete blood profile, CBC and 
urinalysis were within normal limits.  Although the physician 
who performed the April 1995 medical examination for the 
purpose of continuing SSA disability benefits included an 
impression of unspecified blood disorder, this was based on 
the veteran's unsubstantiated medical history of having 
contracted some blood disorder during active service.  In 
fact, that physician commented that the veteran's physical 
examination was entirely normal and there was no way to 
corroborate his history insofar as the veteran claimed to 
have some sort of blood disorder.  

The Court has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
veteran has not submitted or identified available medical 
evidence showing that he has a separate disease or injury 
that is manifested by a blood disorder.  While he testified 
that he has a blood disorder manifested by contamination, and 
that this disorder was also first diagnosed by the family 
physician who examined him in July 1982, there is no such 
diagnosis in the letter that is alleged to have been 
completed by that physician.

Since the determinative issue involves a medical question, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Heuer v. Brown, 7 Vet. 
App. at 384; Grottveit v. Brown, 5 Vet. App. at 93.  In this 
case, the veteran has not presented or identified such 
evidence.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485; 
Robinette v. Brown, 8 Vet. App. 69, 80.  Again, such evidence 
must be identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510.  In this case, the veteran testified that the family 
physician who examined him in July 1982 passed away two 
months later and that he has been unable to locate any of 
this physician's medical treatment records.  Tr., p. 11 (Feb. 
1998).  

For these reasons, the Board finds that the claim for service 
connection for an unspecified blood disorder is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a).  


Tinnitus

The veteran filed a statement in support of his claim in May 
1997.  He contends that his hearing was severely damaged from 
exposure to loud noise while performing duties as a heavy 
equipment operator.  The veteran argues that he has had 
ringing in his ears since the noise exposure during active 
service.  He testified that he has ringing in his ears and 
this is due to noise exposure during active service while he 
performed his duties as a heavy equipment operator.  Tr., 
p. 9.  He testified that he developed tinnitus during service 
and he has had constant ringing in his ears since that time.  
Tr., p. 10.  

Under the Court's analysis in Caluza, the evidence shows that 
the veteran was exposed to loud noise while performing his 
duties during active service.  The veteran's DD Form 214 
shows that his primary military occupational specialty 
was as a general construction specialist.  The veteran's 
service administrative records show that he was assigned to 
the 76th Engineering Battalion as a general construction 
specialist from May 1982 until separation in January 1983.  
Based on the veteran's service records and his own statements 
and testimony, the Board finds that the evidence establishes 
the veteran had noise exposure during service.  The question 
on appeal is not necessarily whether tinnitus was diagnosed 
in service, but rather, whether the inservice noise exposure 
caused tinnitus.  

Under the Court's analysis in Caluza, the post-service 
medical evidence establishes that the veteran has a current 
diagnosis of tinnitus.  The evidence shows that as early as 
October 1983, the veteran's treating physician had diagnosed 
tinnitus.  During subsequent examinations at that same 
facility in June 1988 and August 1992, the same physician 
again diagnosed intermittent and chronic tinnitus.  In a 
November 1992 statement, that physician stated that the 
veteran has constant bilateral ringing tinnitus.  

Under the Court's analysis in Caluza, the post-service 
medical evidence also establishes a medical nexus between the 
veteran's tinnitus and the inservice noise exposure.  The 
treating physician who has diagnosed the veteran with 
tinnitus since October 1983, indicated that this was 
secondary to inservice noise exposure.  During the subsequent 
examinations in June 1988 and August 1992, that physician 
again diagnosed intermittent and chronic tinnitus and 
indicated that it was secondary to exposure to loud noise 
during active service.  Finally, that physician opined that 
the veteran's hearing difficulties were most likely due to 
noise exposure in the past.  While that physician did not 
render an opinion whether the veteran's tinnitus had been 
aggravated during his post-service employment at General 
Motors Corporation, he clearly provides a nexus between 
tinnitus and noise exposure.  

Based on the above evidence, the Board finds that the veteran 
has presented competent medical evidence that relates a 
current diagnosis of tinnitus to noise exposure during active 
service.  The Board concludes that the claim for service 
connection for tinnitus is well grounded.  
38 U.S.C.A. §§ 1131, 5107(a).  

The Board also finds that the VA has fulfilled its duty to 
assist the veteran in the development of facts pertinent to 
this well-grounded claim.  38 U.S.C.A. § 5107(a).  

The determinative issue in this case is whether the veteran's 
current tinnitus is due to noise exposure during active 
service.  This issue is medical in nature and requires 
competent medical evidence.  The statements and testimony 
from the veteran show a continuity of symptomatology but do 
not constitute a qualified medical opinion as to causation 
between the noise exposure and the post-service medical 
diagnosis.  However, the medical evidence from the veteran's 
treating physician, which relates tinnitus to the inservice 
noise exposure does constitute competent medical evidence in 
this case.  In fact, this is the only qualified medical 
opinion that addresses the issue of causation.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board concludes that tinnitus was incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (1999).  






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for HIV infection is denied.

Service connection for PTSD is denied.

Service connection for a personality disorder is dismissed.  

Service connection for an unspecified blood disorder is 
denied.

Service connection for tinnitus is granted.   



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 



